U.S. Department of Justice
Federal Bureau of Prisons
CHANGE NOTICE
OPI:
RSD/NRB
NUMBER:
5325.07, CN-1
DATE:
August 15, 2019

Release Preparation Program
/s/
Approved: Hugh J. Hurwitz
Acting Director, Federal Bureau of Prisons

This Change Notice (CN) implements a change to Program Statement 5325.07, Release
Preparation Program, dated December 31, 2007.
The change is marked with a highlight and the deleted text is struck through.
10.

[INSTITUTION RELEASE PREPARATION PROGRAM §571.13

d. Staff shall help an inmate obtain proper identification
(social security card, driver's license, birth certificate,
and/or any other documents needed by the inmate) prior to
release.]
Unit staff will make a reasonable effort to assist inmates in
obtaining appropriate release documents.; however, because of
the inherent difficulties in obtaining a driver’s license, it is
understood that such assistance may not be rendered.

U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI: CPD
NUMBER: P5325.07
DATE: 12/31/2007
SUBJECT: Release Preparation
Program
This is an electronic re-issuance for
technical reasons only. There are no
substance or word changes to the
document.

1. [PURPOSE AND SCOPE §571.10. The Bureau of Prisons recognizes
that an inmate's preparation for release begins at initial
commitment and continues throughout incarceration and until final
release to the community. This subpart establishes a
standardized release preparation program for all sentenced
inmates reintegrating into the community from Bureau facilities.
Exception to this subpart may be made by the Warden of a Bureau
facility which has been designated as an administrative maximum
security institution.]
The Release Preparation Program’s (RPP) purpose is to prepare
each inmate to re-enter the community successfully and
particularly, the work force. Implementing this Program
Statement will ensure that the purpose and scope of all
institution/unit release preparation programs are consistent
throughout the Bureau.
2. SUMMARY OF CHANGES.
Statement include:

Significant changes to this Program

•

Pretrial and detainee inmates may participate voluntarily in
the RPP program with the unit team’s recommendation if it
does not interfere with institution safety and security
needs;

•

Institutions will use appropriate community resources to
assist in providing release preparation programming;

[Bracketed Bold - Rules]
Regular Type - Implementing Information

P5325.07
12/31/2007
Page 2
•

The time frame for participating in the RPP core curriculum
has been changed from 18 - 24 months to 30 months prior to
release;

•

SENTRY keying assignments have been clarified;

•

The unit team will monitor the Inmate Education Data
Transcript for RPP participation;

•

Inmates who refuse to complete any course within the core
curriculum recommended by the unit team will be considered
as refusing program participation. Accordingly, any inmate
who refuses to participate in the Release Preparation
Program will not ordinarily participate in community based
programs. However, inmates in this category should not be
automatically excluded from consideration for a CCC
referral;

•

The calendar of courses has been clarified (a sample
calendar is provided);

•

The inmate RPP status will be automatically printed on the
Program Review Report;

•

Institutions are strongly encouraged to conduct at least one
Mock Job Fair annually;

•

Releasing inmates who have participated in the Release
Preparation Program are encouraged to have an employment
folder to assist in their job seeking efforts upon release;

•

Video tapes may be used to assist the inmate to complete RPP
courses;

•

The Release Preparation Coordinator (RPC) will monitor RPP
participation by using the Education Quarterly Roster
Report;

•

The Release Preparation Coordinator (RPC) responsibilities
have been clarified;

•

The Unit Release Preparation Program, as previously
described in the Unit Management Manual, has been
incorporated into this Program Statement; and,

•

Institution Supplement requirements have been clarified.

P5325.07
12/31/2007
Page 3
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Inmates will participate in both the unit and institutional
Release Preparation Programs to enhance their successful
reintegration into the community.
b. The Bureau will enter into partnerships with private
industry, other federal agencies, community services providers
and Community Corrections Centers (CCCs), to provide information,
programs, and services to releasing inmates.
c. Inmate recidivism will be reduced through participation in
unit and institution Release Preparation Programs and contact
with community resources.
4.

DIRECTIVES AFFECTED
a.

Directive Rescinded
P5325.05

b.

Release Preparation Program, Institution (7/18/96)

Directives Referenced
P5100.07
P5280.08
P5300.20
P5300.21
P5321.07
P5350.28
P5353.01
P5354.03
P5803.07
P5873.05
P7310.04

Security Designation and Custody Classification
Manual (9/3/99)
Furloughs (2/4/98)
Volunteers and Citizen Participation Programs
(6/1/99)
Education, Training and Leisure Time Program
Standards (2/18/02)
Unit Management Manual (9/16/99)
Literacy Program (GED Standard) (12/1/03)
Occupational Education Programs (12/17/03)
Postsecondary Education Programs for Inmates
(12/17/03)
Progress Reports (3/16/98)
Release Gratuities, Transportation, and Clothing
(9/4/96)
Community Corrections Center (CCC) Utilization and
Transfer Procedures (12/16/98)

c. Rules cited in this Program Statement are contained in
28 CFR 571.10-13.

P5325.07
12/31/2007
Page 4
5.

STANDARDS REFERENCED

a. American Correctional Association 4th Edition Standards for
Adult Correctional Institutions: 4-4442 and 4-4444
b. American Correctional Association Performance Based
Standards for Adult Local Detention Facilities, 4th Edition:
4-ALDF-5B-13, 4-ALDF-5B-14, and 4-ALDF-5B-15
c. American Correctional Association 2nd Edition Standards
for the Administration of Correctional Agencies: 2-CO-4G-01
6. PRETRIAL, HOLDOVER, AND/OR DETAINEE PROCEDURES. Pretrial
inmates are not required to participate in either unit or
institution release preparation programs, unless they voluntarily
wish to do so and have the permission of their unit team.
Holdover inmates are not required to participate in either unit
or institution release preparation programs.
*

For the purposes of this Program Statement, the term “detainee”
refers to a non-U.S. citizen (alien) who has finished serving a
local, state, or federal sentence and is held past his/her
release date for immigration purposes. Returnable detainees are
not required to participate in unit or institution release
preparation programs. However, non-returnable detainees may
participate voluntarily, with the unit team’s permission, since,
most likely, he/she will be released within the United States. *
7.

EXCEPTIONS TO INSTITUTION AND UNIT RPP PARTICIPATION:

All sentenced (designated) inmates committed to Bureau custody
are to participate in RPP except those:

*

•

committed for study and observation;

•

committed to the Bureau serving a sentence of six months or
less;

•

committed to the Bureau with a sentence of “death;”

•

confined in an administrative maximum security institution;

•

with a “Will Deport Order” denoted by the CMA of IHP CMP WD,
IHP CMPWDE, or IHP CMPWDI; and

•

with a PSF of Deportable Alien.

*

P5325.07
12/31/2007
Page 5
The following inmates may participate in Release Preparation
Programs with the unit team’s recommendation:
•

State inmates; and,

•

Inmates committed to the Bureau and arriving at the
initially designated institution with less than six months
remaining on their sentence.

8. [PROGRAM RESPONSIBILITY §571.11. The Warden shall designate
to a staff member the responsibility to:
a. Determine the general release needs of the inmate
population;
b.

Coordinate the institution release preparation program;

c.

Chair the Release Preparation Program Committee;

d. Contact and schedule volunteers from the local community
to participate in the release preparation program.]
Ordinarily, the Warden will delegate these responsibilities to
a specific staff member not below the department head level,
hereafter referred to as the Release Preparation Coordinator
(RPC). The Associate Warden of Programs (AWP) is responsible for
ensuring the RPP’s viability and intent is consistent with
program objectives, and institution and agency mission.
9. [GENERAL CHARACTERISTICS §571.12]. While the RPP operates at
both the unit and the institution levels, both programs have been
combined into this Program Statement for convenience and
consistency.
Successful reintegration into the community requires early
identification of the inmate’s release needs and the development
of a comprehensive institutional and community-based plan to meet
those needs. Release plans will be discussed with the inmate at
initial classification, and readdressed at subsequent program
reviews.
[a. Staff shall structure the release preparation program to
make extensive use of staff, inmate, and community resources.]
Ordinarily, the RPP includes participation by U.S. Probation
Officers (USPOs), Community Corrections Managers (CCMs), and
community resources to disseminate information that may help the
releasee.

P5325.07
12/31/2007
Page 6
These community resources may come into the institution to
perform specific tasks. For example, government agencies and
community colleges may perform aptitude and interest tests
without cost to the institution. Community employers may also
participate in Mock Job Fairs and interviews.
[b. Staff shall strongly encourage and support an inmate's
participation in the institution release preparation program.
Staff shall document the inmate's participation in the program in
the inmate's central file.]
(1) Program Recommendations.Inmates should enroll in the
RPP no later than 30 months prior to direct release to the
community or through a CCC. However, inmates are encouraged
to participate in RPP courses throughout their confinement.
Inmates serving sentences of 30 months or less should
consider immediate enrollment.
Each eligible inmate must participate in all recommended
courses and will only be exempted with cause by the AWP.
(See Section 10.a.(4) of this Program Statement).
(2) Documentation Of Participation. When the eligible
inmate begins participation in the Release Preparation
Program, course recommendations and progress need only be
documented on the Program Review Report in the Release
Preparation participation section.
If an inmate is received from another institution, the unit
team will take into consideration any RPP courses completed
at the sending institution, so they do not require the
inmate to duplicate completed courses. For example, if the
inmate has completed a course in Health and Nutrition at
the sending institution already, and the team and the inmate
do not want to recommend participation in Health and
Nutrition in the receiving institution, the inmate does not
need to take another course under this core topic, unless he
or she desires to do so.
RPP participation must be summarized in the pre-release
Progress Report under Release Planning; “Release Preparation
Program.”
(3) Courses. There are six Core Topics as identified in
28 CFR 571.13 and listed in Section 9.b. of this Program
Statement.

P5325.07
12/31/2007
Page 7
(a) Course Development. The RPP Committee will
determine which courses will be offered under these six
broad categories (Core Topics). Each course
facilitator will determine how many times the group
will meet (also known as classes).
Course development should also take into account
different inmate needs. For example, an inmate who
owns a chain of businesses will not need many courses
in the Core Topic of “Employment,” but the RPP
Committee may consider establishing a course geared
toward the “employer” that the inmate may enroll in,
i.e., Managing Difficult Employees, and this course
would satisfy the requirement for this Core Topic.
The institution’s ethnic population should be
considered when developing courses. For example, if
the institution has a large percentage of inmates who
speak Spanish, the institution may want to have RPP
courses taught in Spanish.
(b) Attendance.
If an inmate misses a class, the
facilitator may schedule a make-up class, at his or her
discretion.
However, if an inmate misses a course, the
inmate is then considered as “refusing to participate
in the program.”
(c) Frequency. Courses must be on-going and offered
throughout the year.
(4)

Monitoring and Tracking
(a) The unit team will monitor and track the inmate’s
status in the RPP program on each Program Review Report
at each scheduled program review.
The unit team will review previous recommendations and
compare program activity with a current Inmate
Education Data Transcript (copy to be filed in Section
4 of the Inmate Central File). If, at the time of the
inmate’s program review, the inmate has enrolled in or
completed any of the recommended courses, the inmate’s
RPP status will be changed from RPP NEEDS to RPP PART.
If the inmate is currently in RPP PART and is awaiting
enrollment in another course, no change is necessary.
When the inmate has completed all six categories
recommended, unit staff will change the inmate’s status

P5325.07
12/31/2007
Page 8
to RPP COMPLT. The inmate should only have one CMA RPP
code in addition to the “RPP UNIT C” code.
Note:

If an inmate’s status in the RPP Program
changes in the interim period between
program reviews, (i.e., RPP NEEDS to RPP
PART, RPP PART to RPP REFUSE, etc.),
staff may make the appropriate
modification in SENTRY prior to the next
program review.

(b) Course facilitators will enter enrollments and
completions on the SENTRY Inmate Education Data
Transcript.
In order for the courses to appear on the
Inmate Education Data Transcript, EDC SENTRY codes must
be used.
(c) The RPC will monitor and track overall
institutional programming (see Section 12 of this
Program Statement for specific responsibilities).
(5)

Completion
(a) Course facilitators must enter completion data,
using the EDC categories, within 14 calendar days of
course completion.
(b) The inmate must complete all recommended courses
to be considered as having completed the RPP. Upon
completing the RPP or prior to an inmate’s release
(i.e., transfer to a CCC or to the community), the
inmate will be provided a copy of the Inmate Education
Data Transcript if requested, for inclusion in the
employment folder.

(6) Refusal. An inmate who refuses to participate in RPP
is considered to lack the responsibility necessary for
community program participation, and will not ordinarily
participate in community-based programs. However, inmates
in this category should not be automatically excluded from
consideration for a CCC referral. Refusal to participate in
any recommended RPP courses must be documented on the
Program Review Report.
Refusal to participate in any single class of the RPP alone
will not result in the inmate receiving a score of zero
(poor) for "Responsibility Inmate has Demonstrated" when
updating the Custody Classification form (BP-338).

P5325.07
12/31/2007
Page 9
(7) Inmate Responsibilities. Inmates should be familiar
with their release plan and work toward those goals during
their incarceration. It is the inmate's responsibility to
request enrollment in recommended courses directly to the
course facilitators.
Throughout the inmate’s incarceration, he or she should
participate in several courses that count toward completing
the RPP. Generally, inmates will receive some type of
certificate or notice that the course(s) had been completed.
It is the inmate’s responsibility to maintain course
certificates and notices in an employment folder (see
Section 12.a. of this Program Statement).
Staff are not responsible for an inmate’s failure to
maintain an employment folder. However, if requested unit
staff will provide an inmate with copies of certificates or
other relevant documents maintained in the Inmate Central
File.
(8) Course Facilitator Responsibilities. Course
facilitators will maintain lesson plans for each course they
instruct. They will also maintain class attendance records,
schedule make-up classes as necessary, and enter data into
SENTRY so that the course data will be captured on the
Inmate Education Transcript Data screen. Education staff
will offer training to help facilitators load SENTRY data.
The RPC will monitor the accuracy of data entry and offer
further training as needed.
10.

[INSTITUTION RELEASE PREPARATION PROGRAM §571.13

a. The institution release preparation program shall be
administered by the Release Preparation Program Committee.]
The Release Preparation Program Committee must:
•
•
•
•

develop and maintain local course activity;
monitor course documentation;
develop program plans; and,
report data.

The Warden will appoint the institution RPP Committee. The RPP
Committee will be made up of multi-discipline staff (e.g.,
Education, Chaplaincy, Psychology Services, Health Services, Unit
Management, Volunteer Coordinator). The membership of this
committee will ordinarily not be delegated below the department
head level. The Institution Volunteer Coordinator (if one

P5325.07
12/31/2007
Page 10
exists) is encouraged to play a major role in the RPP. The
Release Preparation Coordinator (RPC) chairs the RPP Committee,
however, the AWP has overall program management responsibility.
The RPC is required to maintain minutes of RPP Committee meetings
for two years.
The institution RPP Committee will make written recommendations
to the AWP concerning which department(s) should be responsible
for planning, scheduling, conducting, and documenting all
courses. The Warden has final decision authority. Prior to
implementation of final decisions made by the Warden which affect
bargaining unit employees, the local UNION will be notified in
accordance with the Master Agreement. The department responsible
for each release preparation topic/course must develop standard
lesson plans. The RPC will review and maintain the plans.
The RPP Committee will also determine which courses will be
offered at the institution. These courses will be identified in
the Institution Supplement, and the reporting and tracking
requirements must also meet with this Program Statement’s
requirements.
Whenever possible, existing institution programs, such as work,
literacy, health promotion, vocational training, disease
prevention, parenting, and occupational training will be
incorporated into the RPP. However, if a department is offering
a course that is not identified as an RPP course then it does not
have to be recorded, tracked, or monitored as established in this
Program Statement, i.e. Chaplain programs.
The institution RPP Committee will determine course schedules,
which will be posted in areas accessible to inmates (e.g.,
bulletin boards, Education). Institution resources and inmate
needs will affect RPP scheduling.
The Release Preparation Coordinator must:
•
•
•

coordinate, schedule, and chair RPP Committee meetings;
plan for future classes based on staff recommendations;
ensure class facilitators enter beginning and ending
data on SENTRY;
publish an annual calendar of course schedules; and,
submit an annual RPP report to the Warden.

The course calendar must be comprehensive and include:
•
•
•

month;
day of week;
hours of the class;

P5325.07
12/31/2007
Page 11
•
•
•

beginning and ending dates;
total number of hours; and,
SENTRY course code (see sample schedule, Attachment A).

The RPC must meet with the unit staff member(s) responsible for
the Unit Release Preparation Program and institution course
facilitators annually, either separately or jointly, to share
ideas and procedures. These meetings are to be held
independently from the RPP Committee meeting.
[b. The institution release preparation program will be based
on a core curriculum of topics/courses organized into six broad
categories.]
Courses will be taught in a formal classroom
setting with attendance records maintained, and approved lesson
plans.
[The six categories are:
(1) Health and nutrition.] Possible topics/courses include
disease prevention, weight management, holistic health,
mental health support/counseling groups, eating and shopping
nutritionally, stress management, sexuality, AIDS awareness,
and physical fitness;
[(2) Employment.] Possible topics/courses include résumé
submission/writing skills, mock Job Fairs, aptitude testing,
dressing for success, job search techniques, interviewing
techniques/skills, career choices, keeping a job, and
relationships with co-workers;
[(3) Personal finance/consumer skills.] Possible
topics/courses include balancing and maintaining a
checkbook, developing savings accounts, buying or leasing a
car or home, managing money/credit, and living on a budget;
[(4) Information/community resources.] Possible
topics/courses include the role of the USPO and supervision
requirements, halfway house regulations, finding and using
local social service agencies, Social Security resources,
housing availability, legal requirements, and state
employment services.
“Legal requirements” may include but are not limited to USPO
reporting procedures, sex offender registration, and
selective service registration;

P5325.07
12/31/2007
Page 12
[(5) Release requirements and procedures.] Possible
topics/courses include types of releases, releases to
detainers, release gratuities, conditions of supervision,
disposition of personal property, release clothing, trust
fund account, inmate telephone system accounts, advanced pay
requests, Inmate Financial Responsibility Program (IFRP),
post-release obligation, and reporting procedures. (This
category is not intended to replace the Unit Release
Preparation Program); and,
[(6) Personal growth and development.] Possible
topics/courses include marriage enrichment, parenting, child
development, discipline of children, activities for and with
children, interacting with school and child care, the effect
of separation on children, positive self-image, anger
control, cognitive skills, substance abuse treatment
programs, drug education, speech or communication classes,
education, victim awareness, life skills information,
relapse prevention, and developmental psychology.
Courses should be interactive whenever possible; for example,
at the end of the résumé submission and writing skills segments,
the inmate should have completed a viable résumé that will become
part of his or her release documentation (employment folder). At
the end of the Social Security segment, the inmate will have
submitted an application for a Social Security Card (if
necessary).
Unit staff or course facilitators may access information on the
Internet, if available, to assist with release planning.
[c. To assist in the release process, the Warden may, in
accordance with the Bureau of Prisons' rule on furloughs, grant
an inmate a furlough for release preparation purposes.
d. Staff shall help an inmate obtain proper identification
(social security card, driver's license, birth certificate,
and/or any other documents needed by the inmate) prior to
release.]
Unit staff will make a reasonable effort to assist inmates in
obtaining appropriate release documents.; however, because of
the inherent difficulties in obtaining a driver’s license, it is
understood that such assistance may not be rendered.

P5325.07
12/31/2007
Page 13
[e. An inmate who is not being released through a Community
Corrections Center (CCC) may ask staff to request the assistance
of a United States Probation Officer in establishing a release
plan. Bureau staff are to encourage the inmate to give at least
one employment lead or contact. Where the inmate or the inmate's
family has already identified employment, the case manager shall
notify the United States Probation Officer so that the usual
verification of release plans may be made. Where employment has
not been identified, the case manager shall notify the United
States Probation Officer of the employment need. This
notification should ordinarily occur at least six weeks prior to
the inmate's release.]
The June 9, 1995, Memorandum of Understanding (MOU) between the
Bureau and the Administrative Office of the U.S. Courts
(Attachment B) addresses pre-release planning for all methods of
release through the use of a Supervision Release form (BP-522).
The MOU establishes a standard time-frame for Bureau staff to
submit an inmate’s release plan to the U.S. Probation Office at
least 90 days prior to release directly to the community, or at
the time of a CCC referral (excluding unusual circumstances).
11. SENTRY REQUIREMENTS. Two SENTRY code categories will be
used to enter the RPP into SENTRY: Case Management Activity
(CMA) and Education Course (EDC).
a. CMA Codes. The RPP is a SENTRY category under the CMA.
The unit team must enter the inmate's status at initial
classification and review the inmate’s participation at each
subsequent program review. Unit staff will change the
appropriate CMA RPP codes in SENTRY subsequent to program
reviews, when the inmate’s participation status has changed.
RPP Participation will be documented on the Program Review
Report in measurable goal terms. Each eligible inmate will be
allowed to have only one RPP-CMA assignment in addition to “RPP
UNIT C.”
The following assignments will be used:
(1) "RPP NEEDS" will be entered for an inmate who needs to
participate in the program prior to release, but whose
release date is so far into the future that to place him/her
into the RPP at the present time would be premature;
(2) "RPP PART" will be entered for an inmate participating
in any of the RPP's six categories. When an inmate has
completed one course or category and enrolls or is awaiting

P5325.07
12/31/2007
Page 14
enrollment in another course or category, the CMA will
remain as participates;
(3) "RPP REFUSE" will be entered for an inmate who refuses
to participate in any RPP course the unit team recommended;
*

(4) "RPP EXEMPT" will be entered for an inmate when there
is justification to waive participation in the institution's
RPP. This definition includes inmates who, typically, would
be required to participate in RPP but for some reason unique
to the inmate, unit staff believe the inmate either cannot
complete RPP successfully or cannot benefit from RPP. Some
examples may include: documented learning or medical
disability, language barrier, advanced employment (e.g.,
corporate CEOs), insufficient time to complete RPP, etc.
Inmates will not be exempted without a careful review of the
inmate’s release situation. The unit team must initiate a
justification memorandum for the AWP’s approval prior to
exempting an inmate from all or any portion of the RPP. The
approved memorandum will be filed in section 5 of the Inmate
Central File. Once the memorandum is approved, the SENTRY
classification “RPP EXEMPT” must be entered;
(5) “RPP INELIG” will be entered for an inmate identified in
Sections 6 and 7 of this PS as being ineligible to
participate in the program;
*
(6) “RPP UNIT C” will be entered for an inmate when all Unit
Release Preparation Program components have been completed;
and
(7) "RPP COMPLT" will be entered for an inmate when all
Institution Release Preparation Program components have been
completed.
b. EDC Codes. Education staff use SENTRY EDC codes primarily
to document participation in education classes. EDC codes must
be used locally to document participation in each course,
regardless of the department sponsoring the course. This
information will transfer automatically to the Inmate Education
Data Transcript.
The RPC will monitor the Education Quarterly Roster Report to
determine that the appropriate entries are made into SENTRY to
document when an inmate enrolls, completes, or withdraws from a
course.

P5325.07
12/31/2007
Page 15
Education staff will train those individuals responsible for
keying SENTRY EDC data in the use of EDC categories. The use of
the EDC codes will enable staff to enter courses so that they
appear correctly on the Inmate Education Transcript Data. The
inmate can then use the transcript upon release as part of his or
her employment folder.
The course facilitator will enter specific course enrollment
information using the EDC codes for enrollment, withdrawal, or
completion within 14 calendar days of the action. Ordinarily,
the course facilitator will ensure that classes are closed out
prior to the inmate departing the institution.
•

Group codes “RE**” will be used for any course that the
Education Department offers that is specifically
developed to meet the RPP program requirements.

•

Group codes “RN**” will be used for any other course
developed to meet the RPP program requirements.

•

Group codes of pre-existing courses will not be changed
to “RN**” or “RE**.”

Example:

“Parenting” is a course Education offers currently
that has a group code of “M” and it must not be
changed to a RPP group code. Therefore, the
calendar, SENTRY codes, and the IS must continue
to reflect Parenting with a group code of “M.”
However, the IS may indicate that this parenting
class counts toward the RPP requirements.

By using EDC codes to enter enrollment and completion
information in SENTRY, the code(s) will be captured under the
group code of release programming courses on the Education
Quarterly Roster. It will also post the courses on the Inmate
Education Transcript.
12. COMPLETION REQUIREMENTS. Inmates should attend all
recommended classes to receive credit for completing the course.
When the inmate completes each course successfully, the course
facilitator may present the inmate with a certificate.
However, if an inmate refuses to attend any recommended courses,
he or she will be considered as a refusal for SENTRY reporting
purposes.

P5325.07
12/31/2007
Page 16
a. Employment Folder. The inmate will be responsible for
keeping all his or her program completion documents. These
documents will aid the inmate in his or her search for employment
upon release.
All inmates who complete the RPP Program are encouraged to
develop an “employment folder.” The inmate will be responsible
for developing and maintaining this folder, which should be
completed prior to an inmate’s release from the institution or to
a CCC. The employment folder can include, but is not limited to,
a résumé, certificates, awards, and an Education Transcript Data
Report. Folders may be provided by the institution or the inmate
may purchase one through the commissary.
If the inmate is releasing through a CCC, official
identification cards, (e.g., social security card, etc.) may be
given to the inmate on the transfer date, or mailed to the CCC
along with the CCC release documents, prior to transfer. If the
inmate is not releasing through a CCC, the documents must be
given to the inmate upon release from R&D.
b. Previous Completion. Inmates who have recently returned to
custody with less than 12 months after a previous release,
including CCC releases, are not required to complete the program
again if the previous successful completion is noted in the
Inmate Central File or on SENTRY as “RPP COMPLT.” If the time
remaining to serve is more than 12 months, the RPP assignment
will be changed to “RPP NEEDS.”
If an inmate has had a previous completion and has been
returned to custody to serve a longer period of incarceration,
the pre-existing “RPP COMPLT” should be deleted.
c. Video Tapes or Modified Program. Institutions may provide
video tapes or a modified program for inmates serving short
sentences or who have missed a class (through no fault of their
own) that will not be offered again prior to his or her release.
Also, the Warden will establish procedures, and identify and
approve those inmates who are eligible to participate in video
taped or a modified RPP Program.
d. Local Resources. Staff are encouraged to make extensive
use of local resources. Many public agencies are willing to
conduct aptitude testing, career planning, or perform other
release preparation services/activities.

P5325.07
12/31/2007
Page 17
The Inmate Placement Branch, Industries, Education and
Vocational Training (IEVT) Division, Central Office, has
additional information to assist institutions to establish
contacts in the community.
e. Job Fairs. Mock Job Fairs invite local employers to come
to the institution to conduct mock job interviews with inmates
with imminent release dates and in some instances offer inmates
real job opportunities upon release. Institutions are strongly
encouraged to hold one Mock Job Fair annually.
d. Course Schedule. The course schedule should resemble a
college schedule and take into consideration staff work
schedules. This will allow the inmate and unit staff to
determine when courses are offered to better plan for course
enrollment.
•

Minor changes in individual classes do not need to be
published in the course schedule (IS), i.e. instructor
absence, or the late night counselor changing from
Wednesday to Thursday during a specific quarter.

•

The RPC Committee is to approve major changes involving
an entire course, i.e. the course will no longer be
offered, or a new course to be added, and will need to
be published in the course schedule (IS).

•

Course schedules must be posted on inmate bulletin
boards.

•

Make-up classes will be scheduled by the course
facilitator, at his or her discretion, for an
individual who misses a class.

13.

RELEASE PREPARATION COORDINATOR (RPC) RESPONSIBILITIES

•

Coordinate and chair the RPP Committee and meetings.

•

Meet with unit staff member(s) responsible for the Unit RPP,
and course facilitators, either separately or jointly, to
monitor program enrollments, completions, and SENTRY keying
errors.

•

Ensure unit staff and course facilitators are trained to
enter SENTRY codes.

•

Publish an annual calendar of course schedules.

P5325.07
12/31/2007
Page 18
•

Submit an Annual Report to the Warden no later than
December 31 of each year.

•

Monitor and track the Education Quarterly Roster Report for
inmate participation, and monitor the appropriateness and
timeliness of CMA RPP assignments.

14. UNIT RELEASE PREPARATION. The unit release preparation
phase provides each inmate the opportunity to receive individual
assistance from his or her unit staff and usually begins in
earnest when the inmate is between 11 and 13 months from final
release.
Unit staff are to evaluate the inmate’s eligibility for
community-based programs, and are to provide each inmate the
opportunity to discuss individual concerns prior to release.
Final release plans should be developed in direct relationship to
those needs.
Each institution will establish a list of topics to be discussed
with the inmate during the unit release preparation phase.
Suggested topics to be discussed include, but are not limited to,
the following:
•

CCC process

•

Disposition of personal property

•

Disposition of inmate funds

•

Release plans:
-

•

aftercare/conditions of supervision
release destination
relocation
residence
employment
IFRP

Release Processing:
-

gratuity
clothing
transportation
personal identification

•

Release notification

•

Release registration

P5325.07
12/31/2007
Page 19
•

Release to detainer (verify with ISM/CCM)

Unit staff will enter “RPP UNIT C” into SENTRY when an inmate
completes the Unit RPP.
15. INSTITUTION SUPPLEMENT. To implement this Program
Statement’s requirements, each Warden must issue an Institution
Supplement that:
•

Designates an institution Release Preparation Coordinator;

•

Provides a specific and comprehensive list of courses that
comprise the RPP;

•

Ensures the list of courses are reviewed annually;

•

Identifies the members of the RPP Committee and the Unit
staff member(s) responsible for the Unit Release
Preparation;

•

Establishes procedures to identify and approve inmates
eligible to participate in video taped or a modified RPP
Program;

•

Establishes SENTRY course names and group codes;

•

Establishes the date the annual report is due; and,

•

Identifies the topics that will be discussed during the unit
release preparation phase.

The institution will involve the Regional Office, Correctional
Programs Administrator, in developing the Institution Supplement.
Care is necessary to ensure that the Institution Supplement’s
purpose and intent is consistent with the institution's mission.

/s/
Kathleen Hawk Sawyer
Director

P5325.07
12/31/2007
Attachment A, Page 1

Sample Course Calendar - Core Topics # 4 - Information/Community
Resources
Course

Group
Code

Course
Code

Star
t

Role of the
USPO and
Supervision
Requirements
(CMC)

RN 4

Supervi
sion

2/5
6/5
10/1
0

Halfway House
Regulations
(CMC)

RN 4

CCC
Rules

State
Employment
Services
(CMC)

RN 4

Social
Security
Resources
(CMC)

M

T

W

T

F

End

Hour
s

8-10
8-10
8-10

2/5
6/5
10/1
0

2
2
2

2/5
6/5
10/1
0

10-12
10-12
10-12

2/5
6/5
10/1
0

2
2
2

State
Svc

2/5
6/5
10/1
0

1-3
1-3
1-3

2/5
6/5
10/1
0

2
2
2

RN 4

Social
Securit
y

2/6
6/6
10/1
1

8-10
8-10
8-10

2/6
6/6
10/1
1

2
2
2

Finding and
Using Local
Social Service
Agencies (CMC)

RN 4

Local
Svc

2/6
6/6
10/1
1

1012
1012
1012

2/6
6/6
10/1
1

2
2
2

Veterans
Administration
Assistance
(CMC)

RN 4

Veteran
s

2/6
6/6
10/1
1

1-3
1-3
1-3

2/6
6/6
10/1
1

2
2
2

Housing
Availability
(CMC)

RN 4

Housing

2/9
6/9
10/1
4

8-10
8-10
8-10

2/9
6/9
10/1
4

2
2
2

Legal
Requirements
(CMC)

RN 4

Legal

2/9
6/9
10/1
4

10-12
10-12
10-12

2/9
6/9
10/1
4

2
2
2

Food and Money
Assistance
(Business
Office)

RN 4

Food
Money

2/9
6/9
10/1
4

1-3
1-3
1-3

2/9
6/9
10/1
4

2
2
2

P5325.07
12/31/2007
Attachment A, Page 2

Sample Course Calendar - Core Topics # 6 - Personal Growth and
Development
Course

Group
Code

Course
Code

Star
t

Life Skills
Information
(Counselor)

RE 6

Life
Skill

2/4
4/8
8/10
10/7

Parenting
(Education)

M

Parenti
ng

1/12
6/15

Anger
Management
(Counselor)

RN 6

Anger

3/8
6/9
9/10
12/1
1

Victim
Awareness
(Counselor)

RN 6

Victim

1/8
5/15
9/20

Drug
Education
(Health
Services)

RN 6

Drug Ed

1/11
4/8
7/9
10/1
0

Marriage
enrichment
(Chaplain)

RN 6

Marriag
e

3/4
5/8
9/10
11/7

M

T

911:30
9:11:
30

W

T

F

End

Hour
s

67:30
*
67:30
*
67:30
*
67:30
*

3/25
5/27
9/29
11/2
5

12
12
12
12

911:30
911:30

2/9
7/8

20
20

3/29
6/30
10/3
1/4

6
6
6
6

2/27
7/3
11/8

12
12
12

2/4
4/29
7/30
11/3
0

6
6
6
6

4/25
6/27
10/2
9
12/2
5

20
20
20
20

67:30
*
67:30
*
67:30
*
67:30
*
67:30
*
67:30
*
67:30
*
67:30
67:30
67:30
67:30
67:30
67:30
67:30
67:30

P5325.07
12/31/2007
Attachment A, Page 3
Relapse
Prevention
(CMC)

RN 6

Relapse

2/8
6/15
10/2
0

67:30
67:30
67:30

3/27
8/3
12/8

12
12
12

Speech and
Communication
(Education)

RE 6

Speech

2/12
5/20
8/8
11/1
1

911:30
911:30
911:30
911:30

4/9
7/8
9/26
12/3
0

12
12
12
12

Child
Development
(Psychology)

RN 6

Child
Dev

3/8
6/9
9/10
12/1
1

6/8
12/9
3/10
6/11

20
20
20
20

67:30
67:30
67:30
67:30

Note: RDAP does not count toward RPP
* day of week may vary according to late night schedule.
counselor late night schedules.

Please check the unit bulletin board for the

